Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered December 12, 1990, convicting him of burglary in the second degree, grand larceny in the third degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the evidence was insufficient to support the burglary conviction because the People failed to establish that he entered the complainant’s home with the intent to commit a crime therein. The complainant testified that a window screen had been cut and removed from the kitchen window. Accordingly, the defendant’s intent to commit a crime could be inferred from the circumstances of the entry itself (see, People v Mackey, 49 NY2d 274, 280; People v Henderson, 41 NY2d 233, 237; People v Lowman, 137 AD2d 622; People v Terry, 43 AD2d 875).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find it was sufficient to establish the defendant’s guilt of burglary in the second degree beyond a reasonable doubt (see, People v Allen, 165 AD2d 786). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.